In 2015, we celebrated the seventieth anniversary of the signing of the Charter of the United Nations in San Francisco by reflecting on the challenges facing us as an international community and our capacity to resolve them. A year later, the challenges and problems still persist and the same questions remain. Will we be able to bring dynamic, equitable and sustainable growth to our economies with the global economic crisis still upon us? Will we be able to manage migration effectively, on the basis of international law, at a time when the number of displaced people in the world is greater than it has ever been since the Second World War? Will we be able to promote peace and security in an increasingly unstable global and regional environment? Or are we going to allow the forces of nationalism, xenophobia and neoliberalism to dictate ineffective or dangerous responses to the challenges we face?
In that context, the main topic of this year’s General Assembly — the implementation of the 2030 Agenda for Sustainable Development — is more timely than ever. In recent years, Greece has been the member of the eurozone hit the hardest by the economic crisis and the austerity measures imposed to resolve it. As a front-line European Union (EU) State, it has faced the greatest migration flows to the EU since the Second World War. Greece has been at the centre of a region with increasing security challenges, with instability deepening in the Balkans and conflicts worsening in Ukraine in the North, Libya in the West and Syria in the East.
Since I spoke here last year (see A/70/PV.22), Greece has faced these great crises standing strong. Today, our discussion is no longer about our surviving crises. Today, now that we have political and financial stability, we are focusing on ways of promoting economic growth, developing more effective and humane migration management and maintaining peace and security in our broader neighbourhood. Today, we speak about resolving challenges with an impact, not just Greece but in Europe and beyond.
At the economic level, after seven turbulent years of recession, Greece is now emerging from the deepest social and economic crisis in its post-war history. We are working hard to ensure sustainable, inclusive growth. Sometimes, despite our efforts, we take a step backwards, but we always strive to push forward to prove that a country that has lost 25 per cent of its gross domestic product in six years, and watched unemployment and poverty rates skyrocket, can stand on its feet; and to create a business-friendly environment that encourages investment and does away with the sins of corruption, patronage and parasitic business practices.
At the same time, we are confronting the serious social consequences that imposed austerity has inflicted on Greek society. Our absolute priority is to reduce unemployment as soon as possible to the average level for Europe through a new production paradigm that utilizes the potential of our highly educated human capital. At the same time, we are taking advantage of Greece’s strategic position at the crossroads of three continents, so that it can establish itself as a hub for energy, trade and maritime and railway transportation in the region. We are promoting necessary reforms, while protecting the welfare State and labour rights. We are urging our partners to proceed to the finalization of the necessary measures for our debt reduction, in order to regain market confidence and prepare the way for our return to capital markets. The first signs that our planning is delivering are already reflected in the return to positive growth rates, the steady downward trend in unemployment, the positive public finance accounts and the revived investment interest from abroad.
Besides the substantial economic challenge, the Greek people are confronting the enormous challenge of refugee and migration management, a challenge that, as we have already underlined, is global and has to be dealt with collectively, on the basis of our shared values.
Since I spoke here last, over 1 million migrants have entered Greece. Nearly 60,000 migrants remain stranded in Greece today, after our northern borders were shut off through the unilateral action of other countries. An enormous political crisis has erupted in Europe, with increasingly strong xenophobic forces pushing forward their agenda and claiming that respect for international law is a luxury in Europe today and that people should be pushed back into the sea; that sharing the responsibility for hosting refugees is an unacceptable imposition and that front-line States alone should be host countries; and that our economic crisis is reason enough for us to betray our values.
Those xenophobic forces received the answer they deserved, and that answer came from the Greek people. The people of Europe most hard hit by the economic crisis proved to the world that neither our values nor our humanity are conditional. Despite the calls for pushbacks, our coastguard has saved tens of thousands of lives, instead of endangering them. Despite the calls for violating the Geneva Convention, my country, whose asylum service did not exist three years ago, deals fairly and in accordance with the Geneva Convention with the fourth-largest number of asylum applications in Europe.
Together with Turkish and European authorities, we are implementing the very difficult, but necessary, European Union-Turkey agreement. It is an agreement that has led to a decrease in flows, but most important, a decrease in deaths in the Aegean Sea. It has replaced the dangerous route of the Aegean Sea with a legal one to Europe. In that context, today more than ever, we need a strong international initiative that will establish a new global framework for refugee management, thereby undercutting the xenophobic migration agenda. Such a framework must include increased support to countries hosting refugees, increased returns of people not in need of international protection, and the resettlement and relocation of those in need of such protection. Moreover, it must include increased security cooperation against trafficking networks and additional initiatives to tackle the root causes of migration.
The third big challenge that Greece is facing is how to contribute to peace, security and prosperity in an increasingly unstable region. Greece has been very clear in its response to this challenge. We have developed bilateral and, together with the Republic of Cyprus, trilateral relations with all our neighbours with a view to promoting peace, cooperation and international law. We have organized multilateral initiatives, such as the International Conference on Religious and Cultural Pluralism and Peaceful Coexistence in the Middle East and the Rhodes Conference on security in the Eastern Mediterranean and beyond. And we have consistently promoted these values, in all international organizations, in relation to all the conflicts in our broader region. Furthermore, we are confronting terrorism wherever it emerges and in relation to the conflicts in Syria, Libya and Ukraine and the Middle East peace process.
Today, we have before us a very important challenge to substantially promote peace and stability in our region. We remain steadfast in our support to intercommunal talks for a just, viable and comprehensive solution to the Cyprus issue, on the basis of United Nations resolutions and the status of Cyprus as an EU member State — a solution that can be viable only if we leave behind the anachronistic guarantee system of the past and ensure a withdrawal of Turkish occupying forces from the island. We support a solution that would provide a sense of security and trust to all the people of Cyprus and prepare the ground for broader cooperation in our unstable region.
We have enhanced our dialogue and relations with Turkey through a wide range of initiatives, including our excellent cooperation in managing refugee and migration flows. And we have underlined that the only way to build solid, long-lasting neighbourly relations is by respecting international law. On the name issue of the former Yugoslav Republic of Macedonia, we consistently support a mutually acceptable compound name with a geographical qualifier for use in relation to everyone. And we have promoted confidence-building measures that aim to strengthen trust and cross-border cooperation at this crucial time.
Today — unlike a year ago — the challenges we are facing in Greece are opportunities. They are opportunities for the international community, for Europe and for our region. They are opportunities to turn the page on the crisis of the past and avert new, dangerous crises. We need a just, viable solution in Cyprus that would contribute to changing the unstable dynamics of the region. That is why we need a solution to the debt issue that would contribute to a new sustainable growth model, of the kind we talk about so much here in the United Nations and in Europe, and would leave the vicious cycle of austerity behind.
We also need a global, effective response to the migration crisis, on the basis of international law. This must be a response that undercuts the dangerous xenophobic and nationalistic voices that are emerging so forcefully for the first time since the Second World War. Of course, backward-looking and ultra-conservative forces will attempt to provide solutions to these problems by investing in fear, sometimes labelling themselves anti-systemic forces. Nevertheless, it is very clear that it is not the democratic forces that are critical of the system that the international community should worry about. It is those forces that threaten our values and instead of aiming to change the world for better, aim to divide it through fear, xenophobia and nationalism. Today it is more important than ever to stand by peace, democracy and sustainable growth on all the fronts where they are being challenged, and in Greece we know that very well.
